t c memo united_states tax_court wayne k barrett petitioner v commissioner of internal revenue respondent docket no filed date wayne k barrett pro_se edwina jones for respondent memorandum opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues to be decided are whether petitioner is entitled to section 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended dependency_exemption deductions for his minor children for taxable_year and whether petitioner is entitled to a sec_24 child_tax_credit for taxable_year at the time of filing the petition petitioner resided in background north carolina petitioner timely filed his federal_income_tax return and claimed dependency_exemption deductions and the child_tax_credit with respect to his minor children r k b j o b and j d b hereinafter collectively the children petitioner did not live with any of the children at any time during at all times during the children lived with their mother jill r kingdon hereinafter ms kingdon who had sole legal custody petitioner and ms kingdon provided all of the children’s support in petitioner and ms kingdon did not live together at any time in the record does not contain a written declaration signed by ms kingdon stating that she will not claim the children or any one of them as dependents for the taxable_year no such declaration was attached to petitioner’s tax_return 2the court refers to minor children by their initials see rule a discussion dependency_exemptions sec_151 provides that an exemption is allowed for each dependent who is a child of the taxpayer subject_to age limitations not in issue here sec_152 defines dependent to include the son or daughter of a taxpayer over half of whose support was received from the taxpayer for the calendar_year there is a special rule where the parents of a child live apart for the last half of the year and one or both of the parents have custody of the child for more than half of the year see sec_152 in that case if the parents together provide over half of the child’s support for the year sec_152 determines which parent is entitled to claim the child as a dependent generally the custodial_parent the parent having custody for a greater portion of the year is treated as providing over half of the support for that child sec_152 however the noncustodial_parent may claim the dependency_exemption deduction if the custodial_parent executes a written declaration releasing the custodial parent’s claim to the deduction sec_152 petitioner and ms kingdon provided all of the support for the children in at all times in ms kindgon had sole 3this is true whether or not the parents have ever been married to one another 121_tc_245 legal custody of the children and they lived with her so she was the custodial_parent ms kingdon never executed a written declaration releasing her right to claim the children as dependents for taxable_year accordingly ms kingdon is deemed to have provided over half of the children’s support for the year therefore petitioner is not entitled to dependency_exemption deductions for the children for taxable_year child tax_credits subject_to limitations based on adjusted_gross_income a taxpayer is entitled to a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 a qualifying_child for purposes of the child_tax_credit is a child a for whom the taxpayer is entitled to a deduction for a dependency_exemption under sec_151 b who is under the age of and c who bears a relationship to the taxpayer as set forth in sec_32 sec_24 the age and relationship tests are not in dispute in the instant case however petitioner is not entitled to a dependency_exemption deduction with regard to any of the children so none of the children is a qualifying_child for purposes of sec_24 consequently petitioner is not entitled to a child_tax_credit for taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent 4petitioner’s main argument seems to be that an error in his tax preparation software resulted in his underpayment_of_tax for obviously that is not relevant to the question of whether petitioner owes the deficiency respondent determined for taxable_year
